Order entered January 3, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01523-CV

          IN RE GUARDIANSHIP OF CLARENCE LAMAR NORSWORTHY,
                    AN INCAPACITATED PERSON, Relator

                    Original Proceeding from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-16-1331-2

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator Jeanette Norsworthy’s

December 29, 2016 petition for writ of mandamus.

       We ORDER relator Jeanette Norsworthy to bear the costs, if any, of this original

proceeding



                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE